UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant R Filed by a Party other than the Registrant £ Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) £ Definitive Proxy Statement £ Definitive Additional Materials R Soliciting Material Pursuant to §240.14a-12 TXCO Resources Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): R No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4)Date Filed: Dear Fellow TXCO Stockholder: We will soon be sending you our proxy statement and annual report for the TXCO Resources Inc. 2008 Annual Meeting of Stockholders. The Annual Meeting is currently scheduled to take place on Friday, May 9, 2008 in San Antonio, Texas. As you may know, a dissident stockholder, Third Point Offshore Ltd., a hedge fund domiciled in the Cayman Islands, and its affiliates have nominated three individuals for election to your Board. Your Board of Directors strongly urges you NOT to take any action in response to the dissident stockholder until you receive the Company's proxy materials and have a chance to vote the Company's WHITE proxy card. YOUR BOARD IS COMMITTED TO CREATING LONG-TERM VALUE FOR ALL TXCO STOCKHOLDERS. TXCO HAS A HIGHLY EXPERIENCED BOARD OF DIRECTORS IN PLACE. TXCO's Board of Directors is independent, diverse and experienced. The Board's interests are closely aligned with those of all stockholders. Each of our seven directors has more than 30 years of proven experience in energy or finance. Your Board has the depth and breadth of expertise in areas that are critical to TXCO's continued success. Your directors are veterans in the exploration and development of oil and gas properties, finance, management of oil and gas investment portfolios, investment banking and equity analysis, and public company leadership.Each of your directors is a seasoned professional who is actively engaged in building stockholder value and positioning TXCO for long-term profitable growth. YOUR BOARD AND MANAGEMENT TEAM REGULARLY AND CAREFULLY EVALUATE THE MOST EFFECTIVE WAY TO CREATE LONG-TERM VALUE FOR ALL OF TXCO'S STOCKHOLDERS. As part of your Board's ongoing commitment to enhancing stockholder value, we regularly evaluate a range of strategies and alternatives to improve the Company's operational and financial performance. TXCO welcomes constructive input from all of its stockholders in pursuit of improved stockholder value. To date, Third Point has not presented a single idea or recommendation to management on how TXCOcould increase stockholder value.
